Case 2:18-cv-07973-DSF-E Document 50 Filed 03/01/21 Page 1 of 1 Page ID #:284

                                                                                       JS-6


                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


       RAUL SEPULVEDA, by and                   CV 18-7973 DSF (Ex)
       through his guardian, MARIA
       CRISTINA BARRERA,
                                                Order Approving Compromise
               Plaintiff,
                                                and Dismissing Action (Dkt.
                       v.                       48) 1

       CITY OF EL MONTE, and
       DOES 1 through 10,

               Defendants.




        Plaintiff’s unopposed motion for compromise is approved.
   The action is dismissed.

                 IT IS SO ORDERED.
   DATED: March 1, 2021

                                              Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE


   1
    The Court deems this matter appropriate for decision without oral argument. See Fed.
   R. Civ. P. 78; Local Rule 7-15. The hearing set for March 8, 2021 is removed from the
   Court’s calendar.
